FILED
                            NOT FOR PUBLICATION                              JUL 15 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


DAVID GABINO CHAVARRIA,                          No. 11-56540

              Petitioner - Appellant,            D.C. No. 2:07-cv-05857-DOC-
                                                 RCF
  v.

TIMOTHY E. BUSBY, Warden,                        MEMORANDUM*

              Respondent - Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                     David O. Carter, District Judge, Presiding

                             Submitted July 11, 2013**
                               Pasadena, California

Before: GRABER, RAWLINSON, and WATFORD, Circuit Judges.

       Petitioner David Chavarria, a California state prisoner, appeals from the

district court’s order denying his 28 U.S.C. § 2254 habeas corpus petition

challenging his conviction for conspiracy to commit murder. He contends that


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
there was insufficient evidence to support the specific-intent-to-kill and agreement

elements of the crime and that he is entitled to relief under 28 U.S.C. § 2254(d)(1)

because, in rejecting his sufficiency-of-the evidence arguments, the California

Court of Appeal unreasonably applied Jackson v. Virginia, 443 U.S. 307 (1979).

Reviewing with the “two layers of judicial deference” applicable to Jackson claims

in federal habeas proceedings, Coleman v. Johnson, 132 S. Ct. 2060, 2062 (2012)

(per curiam), we affirm.

      The evidence at trial showed that co-defendant Damon Flores saw a rival

gang member, David Cabrera, in Dog Patch territory, armed himself with a

firearm, and then directed Misty Luna to drive him to Cabrera’s residence. On the

way there, Chavarria pulled his vehicle alongside Flores’s to have a conversation,

during which Flores told Chavarria that he knew where “that cheese sider lives”

and to “Follow me, Dog.” After the conversation, Flores led Chavarria to

Cabrera’s residence and a deadly gun battle ensued. During the shootout,

Cabrera’s neighbor saw multiple muzzle flashes and heard two distinct sounds of

gunfire coming from the intersection where Flores’s and Cabrera’s vehicles were

located. Although no gun was ever recovered from Chavarria, gunshot residue was

found in his vehicle and, during a jailhouse conversation recorded after his arrest,

Chavarria told his girlfriend to recover a bullet he had accidentally shot into his car


                                           2
because it was “from the same barrel.” Viewing this evidence “in the light most

favorable to the prosecution,” Jackson, 443 U.S. at 319, a rational jury could have

inferred that Chavarria and Flores discussed and agreed to kill Cabrera as

retaliation for entering Dog Patch territory and that Chavarria followed Flores to

assist with the attack.

      Chavarria argues that the district court erred by relying on the theory that

Chavarria shot and killed Cabrera even though the trial court granted a judgment of

acquittal on the murder count. But, as the California Court of Appeal correctly

noted, whether or not there was sufficient evidence to prove that Chavarria fired

the fatal shot is irrelevant to the conspiracy conviction; the jury had to find beyond

a reasonable doubt only that Chavarria agreed and specifically intended to kill. See

People v. Swain, 909 P.2d 994, 996–97 (Cal. 1996). As discussed above, there was

sufficient evidence from which a rational jury could so conclude. Thus, the

California Court of Appeal’s conclusion that there was sufficient evidence to

convict Chavarria of conspiracy to commit murder did not involve an “objectively

unreasonable” application of Jackson. Juan H. v. Allen, 408 F.3d 1262, 1275 n.13

(9th Cir. 2005) (internal quotation marks omitted); see also Cavazos v. Smith, 132
S. Ct. 2, 6–8 (2011) (per curiam).

      AFFIRMED.


                                           3